Dismissed and Memorandum Opinion filed September 11, 2003








Dismissed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00240-CV
____________
 
YUMA PETROLEUM COMPANY, YUMA
RESOURCES, INC., GULF STATES PRODUCTION COMPANY, YUMA EXPLORATION AND
PRODUCTION COMPANY, INC. and SAM L. BANKS, Appellants/Cross Appellees
 
V.
 
ROEMER OIL COMPANY and LAMAR B.
ROEMER, ROEMER-SWANSON ENERGY CORPORATION, and SWANSON OIL & GAS, INC., Appellees/Cross Appellants
 

 
On Appeal from the 80th District
Court
Harris County, Texas
Trial Court Cause No. 97-40540-A
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 18, 2003.
On August 27, 2003, the parties filed a joint motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.